internal_revenue_service number release date index numbers department of the treasury washington dc person to contact telephone number refer reply to cc corp plr-163753-02 date date re distributing controlled sub sub corporation a corporation b corporation c_corporation d corporation e corporation f corporation g real_property property claim business m business n business o c d e f g h i j k state x dear this letter responds to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated january and date the information submitted for consideration is summarized below distributing is an accrual basis state x corporation and the common parent of an affiliated_group_of_corporations the distributing group that files a consolidated federal_income_tax return distributing is indirectly engaged in business m and business n through wholly owned sub which is directly and indirectly engaged in business m and business n distributing is also indirectly engaged in business o through wholly owned sub which is directly engaged in business o sub owns all the stock with de_minimis exceptions of various non-u s subsidiaries that are each actively_engaged_in_business m distributing also owns stock in the following companies approximately c of the outstanding common_stock of corporation a approximately d of the outstanding common_stock of corporation b approximately e of the outstanding common_stock of corporation c approximately f of the outstanding common_stock of corporation d all of the outstanding common_stock of corporation e all of the outstanding_stock common of corporation f an option to acquire g shares of the common_stock of corporation g and real_property all of the foregoing are collectively referred to as the non-core assets distributing also owns an interest in certain potential litigation proceeds a portion of which comprises the property claim distributing has two classes of common_stock outstanding the common_stock which is entitled to one vote per share and the class b capital stock which is entitled to ten votes per share the class b capital stock is convertible into one share of the common_stock at the option of the holder thereof distributing has outstanding approximately j shares of common_stock and k shares of class b capital stock distributing owes approximately dollar_figureh to sub and also approximately dollar_figurei to banks under a revolving credit facility the credit facility distributing and sub are the primary obligors on debt owed under the credit facility the banks have security interests in the assets of distributing and the distributing group including the non-core assets the stock of sub and its assets prior to the proposed transaction sub may become the sole obligor on the credit facility the obligor distributing and or sub as the case may be will pay a fee to controlled and sub for providing their respective guarantees for the credit facility controlled and sub will have a right to be reimbursed or indemnified by the obligor distributing and or sub as the case may be for any claims made upon them or their assets with respect to the credit facility the transactions described in the preceding three sentences are hereinafter collectively referred to as the guarantee transactions financial information has been submitted indicating that distributing indirectly through sub and controlled indirectly through sub will each have had immediately prior to the proposed distribution gross_receipts and expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing has an immediate need to raise working_capital for current operations and for growth and expansion of sub 1's business m and business n operations distributing’s investment banker opined that the proposed spin-off distribution of the non- core assets and business o will enable distributing to raise significantly more capital through a convertible debt offering which will offer better repayment terms and less onerous financial covenants than exist under the current structure in addition the proposed distribution will allow sub to expand operations or acquire new businesses which activities are currently prohibited under covenants in distributing’s credit facility that restrict distributing from investing in business activities other than those of business m and business n accordingly distributing has proposed the following transaction i distributing will transfer non-core assets with a value of approximately dollar_figureh to sub in repayment of approximately dollar_figureh of debt owed by distributing to sub ii distributing will then transfer the property claim all of the sub stock and non-core assets that are not either used to repay debt or sold in the guarantee release transactions described below the remaining non-core assets to controlled in exchange for all of the common_stock of controlled the first contribution iii controlled will then transfer the property claim and the remaining non- core assets to sub in constructive exchange for sub stock the second contribution iv distributing will then distribute all of the outstanding_stock of controlled to the stockholders of distributing on a pro-rata basis each holder of distributing common_stock will receive one share of controlled common_stock for each share of distributing common_stock held and each holder of distributing class b capital stock will receive one share of controlled common_stock for each share of distributing class b capital stock held the distribution cash will be paid in lieu of fractional share interests in controlled v within one year of the distribution distributing will issue debt to third party investors that is convertible into common_stock of distributing the debt offering in order to raise a significant amount of capital to facilitate obtaining the ultimate release of sub and controlled as guarantors of distributing’s indebtedness and to facilitate obtaining the release of the banks’ security_interest in the non-core assets and the stock of sub and its assets distributing will repay part of its debt owed under the credit facility such payment will be funded out of i general funds of distributing ii proceeds from the sale of its shares in corporation b stock and or iii loans to or equity investments in distributing by its existing shareholders which loans or investments may occur before or after the distribution repayment may also be funded out of the proceeds of the debt offering distributing may also sell some of the non-core assets to sub in exchange for a promissory note of sub which would serve as collateral for the debt owed under the credit facility the transactions described in the preceding four sentences are hereinafter collectively referred to as the guarantee release transactions distributing and controlled will also enter into a distribution agreement a transition service agreement a tax_sharing_agreement and other procedural agreements related to the implementation of the proposed transaction the ancillary agreements the following representations have been made in connection with the first contribution described in step ii step iv and step v above a any indebtedness between distributing and controlled after the distribution will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c immediately after the distribution at least of the fair_market_value of the gross assets of distributing will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code the code immediately after the distribution at least of the fair_market_value of the gross assets of controlled will consist of stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 d e the five years of financial information submitted on behalf of sub and sub are representative of each corporation's present operations and with regard to each such corporation there has been no substantial operational changes since the date of the last financial statements submitted f following the distribution distributing indirectly through sub and controlled indirectly through sub will each continue the active_conduct of its businesses independently and with its separate employees g the distribution is to be carried out for the following corporate business_purpose to improve access to capital markets and raise funds through an issuance of convertible debt in order to fund operations growth and expansion the distribution is motivated in whole or substantial part by this corporate business_purpose h there is no plan or intention by any shareholder who own sec_5 or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the proposed transaction i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except for the transfer of the remaining non-core assets and the property claim to sub k the total adjusted bases and the fair market values of the assets transferred to controlled by distributing in the first contribution each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject as determined under sec_357 l the liabilities assumed by controlled in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m no property is being transferred from distributing to controlled with respect to which any investment_credit determined under sec_46 has or will be claimed n distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the distribution o except for liabilities that might arise under the ancillary agreements any guarantee by controlled of distributing’s indebtedness and the indemnification and reimbursement rights of controlled against distributing no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution p immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d furthermore distributing’s excess_loss_account if any with respect to the stock of controlled and any excess_loss_account with respect to any direct or indirect subsidiaries of controlled that join in the filing of the distributing group’s consolidated_return will be included in income immediately before the distribution sec_1_1502-19 q payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r no two parties to the transaction are investment companies as defined in sec_368 and iv s the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid instead of issuing fractional shares of controlled stock will not exceed of the total consideration that will be issued pursuant to the distribution the fractional share interests will be aggregated and no holder of distributing common_stock will receive cash in an amount greater than the value of one full share of controlled stock t the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled u the debt offering will occur within year after the distribution the following representations have been made in connection with the second contribution described in step iii above aa no stock_or_securities will be issued for services rendered to or for the benefit of sub in the transaction and no stock_or_securities will be issued for indebtedness of sub bb proceeds received in the collection of income items will be included as ordinary_income in computing the taxable_income of sub cc the second contribution is not the result of the solicitation by a promoter broker or investment house dd controlled will not retain any rights in the property transferred to sub ee the value of sub stock received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts ff the total adjusted bases and the fair market values of the assets transferred to sub by controlled in the second contribution each equals or exceeds the sum of the liabilities assumed by sub plus any liabilities to which the transferred assets are subject as determined under sec_357 gg the liabilities assumed by sub in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred hh there is no indebtedness between sub and controlled and none will be created in favor of controlled as a result of the transaction ii the second contribution will occur under a plan agreed upon before the transaction in which the rights of the parties are defined jj all exchanges will occur on approximately the same date kk there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction ll taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any sub stock received in the exchange controlled will be in control of sub within the meaning of sec_368 mm controlled will receive stock of sub approximately equal to the fair_market_value of the property transferred to sub nn sub will remain in existence and retain the property transferred to it in a trade_or_business oo there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations pp each of the parties will pay its own expenses if any incurred in the proposed transaction qq sub will not be an investment_company under sec_351 and sec_1_351-1 rr controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the sub stock received in the exchange will not be used to satisfy the indebtedness of such debtor ss sub will not be a personal_service_corporation under sec_269a based solely on the information submitted and on the representations set forth above it is held as follows the first contribution and the distribution will collectively qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and any assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock and any assumption_of_liabilities sec_1032 controlled's basis in each asset received from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to the transfer of assets to controlled sec_362 controlled's holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss upon the distribution of controlled stock to the distributing shareholders sec_361 and sec_355 distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by each distributing shareholder will equal the aggregate basis of such shareholder's distributing stock immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing's shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1 a and e payments made by distributing to controlled or its subsidiaries or by controlled or its subsidiaries to distributing under the tax_sharing_agreement i that have arisen or will arise for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution the transfer by distributing of certain non-core assets to sub in satisfaction of debt owed by distributing to sub will be treated as a separate taxable transaction that is not part of the sec_368 reorganization or the second contribution no gain_or_loss will be recognized by controlled on its transfer of the remaining non-core assets and the property claim to sub pursuant to the second contribution in constructive exchange for stock of sub and any assumption_of_liabilities sec_351 sub will recognize no gain_or_loss on the receipt of assets in constructive exchange for sub stock and any assumption_of_liabilities sec_1032 the basis of the sub stock received by controlled will be equal to the basis of the assets exchanged therefor decreased by the amount of any assumed_liabilities by sub to which the assets are subject sec_358 and d the basis of each asset received by sub will be the same as the basis of such assets in the hands of controlled immediately prior to the transfer sec_362 the holding_period of the assets received by sub will include the period during which such assets were held by controlled immediately prior to the transfer sec_1223 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings we specifically express no opinion regarding the tax treatment of the guarantee transactions or the guarantee release transactions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy is being sent to the taxpayer sincerely by michael j wilder senior technician reviewer branch associate chief_counsel corporate cc
